EXHIBIT 10.58
SIXTH AMENDMENT TO NON-RECOURSE RECEIVABLES PURCHASE AGREEMENT
     This Sixth Amendment to Non-Recourse Receivables Purchase Agreement (this
“Amendment”) is entered into as of October 28, 2008, and is effective as of
October 25, 2008, by and between SILICON VALLEY BANK, a California corporation,
with its principal place of business at 3003 Tasman Drive, Santa Clara,
California 95054 (“Buyer”) and FINISAR CORPORATION, a Delaware corporation with
its chief executive office located at 1399 Moffett Park Drive, Sunnyvale,
California 94089 (“Seller”).
1. DESCRIPTION OF EXISTING INDEBTEDNESS AND OBLIGATIONS. Among other
indebtedness and obligations which may be owing by Seller to Buyer, Seller is
indebted to Buyer pursuant to a receivables purchase arrangement dated as of
October 28, 2004, evidenced by, among other documents, a certain Non-Recourse
Receivables Purchase Agreement dated as of October 28, 2004, between Seller and
Buyer, as amended by a certain First Amendment to Non-Recourse Receivables
Purchase Agreement dated as of October 20, 2005, between Seller and Buyer, as
further amended by a certain Second Amendment to Non-Recourse Receivables
Purchase Agreement dated as of October 26, 2006, between Seller and Buyer, as
further amended by a certain Third Amendment to Non-Recourse Receivables
Purchase Agreement dated as of December 21, 2006, between Seller and Buyer, as
further amended by a certain Fourth Amendment to Non-Recourse Receivables
Purchase Agreement dated as of November 1, 2007, between Seller and Buyer, and
as further amended by a certain Fifth Amendment to Non-Recourse Receivables
Purchase Agreement dated as of March 14, 2008, between Seller and Buyer (as
amended, the “Purchase Agreement”). Capitalized terms used but not otherwise
defined herein shall have the same meaning as in the Purchase Agreement.
2. DESCRIPTION OF CHANGE IN TERMS.
A. Modifications to Purchase Agreement.

  1.   Seller hereby agrees to deliver to Buyer, within thirty (30) days of the
date of this Amendment, a joinder agreement and all other documentation
requested by Buyer in order to make Optium Corporation, a Delaware corporation
that is a wholly-owned subsidiary of Seller, a “Seller” under the Purchase
Agreement. The failure of Borrower to comply with this provision shall result in
an immediate Event of Default under the Purchase Agreement, for which there
shall be no grace or cure period.     2.   The Purchase Agreement shall be
amended by inserting the following new definitions, appearing alphabetically in
Section 1 thereto (and thereby amending the existing numbering in Section 1):

“ “Increase Event” occurs when both (a) the Revolving Line (as defined in the
Revolving Line Agreement) under the Revolving Line Agreement is reduced to
Forty-Five Million Dollars ($45,000,000.00), and (b) the Letter of Credit Line
(as defined in the Reimbursement Agreement) under the Reimbursement Agreement is
reduced to Nine Million Dollars ($9,000,000.00), in each case pursuant to
documentation acceptable to Buyer.”
“ “Reimbursement Agreement” is that certain Letter of Credit Reimbursement
Agreement dated as of April 29, 2005 between Seller and Buyer, as has been and
as may be further amended from time to time.”

  3.   The Purchase Agreement shall be amended by deleting the following text
appearing in Section 2.1 thereof:

 



--------------------------------------------------------------------------------



 



“In any event, Buyer will not (i) purchase any Receivables in excess of an
aggregate outstanding amount exceeding Ten Million Dollars ($10,000,000.00), or
(ii) purchase any Receivables under this Agreement after October 25, 2008.”

      and inserting in lieu thereof the following:

“In any event, Buyer will not (i) purchase any Receivables in excess of an
aggregate outstanding amount exceeding Ten Million Dollars ($10,000,000.00)
(which amount shall be Sixteen Million Dollars ($16,000,000.00) upon the
occurrence of the Increase Event), or (ii) purchase any Receivables under this
Agreement after October 24, 2009.”
3. FEES. Seller shall pay to Buyer a modification fee equal to Seven Thousand
Five Hundred Dollars ($7,500.00), which fee shall be due on the date hereof and
shall be deemed fully earned as of the date hereof. Seller shall also reimburse
Buyer for all legal fees and expenses incurred in connection with this amendment
to the Purchase Agreement. In addition, Seller shall pay to Borrower,
immediately upon the occurrence of the Increase Event, a fee equal to Four
Thousand Five Hundred Dollars ($4,500.00).
4. RATIFICATION OF PERFECTION CERTIFICATE. Seller hereby ratifies, confirms and
reaffirms, all and singular, the terms and disclosures contained in that certain
Perfection Certificate dated as of March 14, 2008, and acknowledges, confirms
and agrees the disclosures and information provided to Buyer in the Perfection
Certificate have not changed, as of the date hereof.
5. NO DEFENSES OF SELLER. Seller hereby acknowledges and agrees that Seller has
no offsets, defenses, claims, or counterclaims against Buyer, and that if Seller
now has, or ever did have, any offsets, defenses, claims, or counterclaims
against Buyer, whether known or unknown, at law or in equity, all of them are
hereby expressly WAIVED and Seller hereby RELEASES Buyer from any liability
thereunder.
6. CONTINUING VALIDITY. Except as expressly modified pursuant to this Amendment,
the terms of the Purchase Agreement remain unchanged and in full force and
effect. Buyer’s agreement to modifications to the Purchase Agreement pursuant to
this Amendment in no way shall obligate Buyer to make any future modifications
to the Purchase Agreement. It is the intention of Buyer and Seller to retain as
liable parties all makers of the Purchase Agreement, unless the party is
expressly released by Buyer in writing. No maker will be released by virtue of
this Amendment.
7. COUNTERSIGNATURE. This Amendment shall become effective only when it shall
have been executed by Seller and Buyer.
[The remainder of this page is intentionally left blank]

 



--------------------------------------------------------------------------------



 



     This Amendment is executed as a sealed instrument under the laws of the
State of California as of the date first written above.

                      SELLER:           BUYER:    
 
                    FINISAR CORPORATION           SILICON VALLEY BANK    
 
                   
By:
  /s/ STEPHEN K. WORKMAN       By:   /s/ TOM SMITH    
 
 
 
         
 
   
Name:
  Stephen K. Workman       Name:   Tom Smith    
 
                 
Title:
  Senior Vice President, Finance and CFO       Title:   Managing Director    
 
                 

 